Exhibit 10.1

 

COST SHARING AND CONFIDENTIALITY AGREEMENT

 

This Agreement is effective this 15th day of September (“Effective Date”), 2010,
between VIA Pharmaceuticals, Inc. Inc. (“VIA”), a corporation with offices at
750 Battery Street, Suite 330, San Francisco, CA 94111, and Poniard
Pharmaceuticals, Inc.  (“Tenant”), a corporation with temporary offices at 750
Battery St., Suite 330, San Francisco, CA 94111, for establishment of the
conditions under which the parties will share office space (“Space”) leased by
VIA in a lease agreement (the “Lease”) dated 13th October 2005, and amended
15th January 2008, with James P. Edmondson (“Landlord”).

 

THEREFORE, in consideration of the mutual understandings by VIA and Tenant, the
parties agree that:

 

A.

Space shared by Tenant is provided in “as is” condition. Tenant cannot alter the
Space in any manner without VIA’s prior written agreement. Tenant agrees to
surrender and deliver to VIA the Space in as good of condition as it was as of
the Effective Date, reasonable wear and tear excepted. Tenant will be liable to
VIA for any damages occurring to the premises or the contents thereof or to the
building which are done by Tenant or its guests. Furthermore, during the time it
is sharing Space, Tenant agrees to abide by the Rules and Regulations
promulgated by Landlord from time to time under the Lease, and the reasonable
rules and regulations promulgated by Via, as the same may be changed from time
to time upon reasonable notice to Tenant. VIA has the right to enter into this
office sharing agreement and has obtained any permission from its Landlord which
may be required under the Lease.

 

 

B.

Tenant hereby agrees that in return for sharing Space, Tenant shall pay the
costs summarized in Exhibit A (“Costs”) based upon actual office space occupied.
VIA will invoice Tenant for these shared Costs on the 1st day of each month, and
payment will be due and payable to VIA’s above address no later than the end of
the quarter in which such invoices are sent. Upon paying the Costs reserved
hereunder, and observing and performing all of the covenants, conditions and
provisions on Tenant’s part to be performed hereunder, Tenant shall have quiet
possession of the Space for the Term hereof, subject to all of the provisions of
this Agreement.

 

 

C.

Tenant shall comply with all laws and covenants and restrictions of record
affecting use of the Space, and shall not use or occupy the Space in violation
of law or of the certificate of occupancy issued for the building wherein the
Space is located and shall immediately discontinue any use of the Space which is
declared by any governmental authority having jurisdiction to be a violation of
law or said certificate of occupancy.

 

 

D.

Tenant agrees that Landlord shall at any and all times have the right to enter
the Space to inspect the same, to supply janitorial service and any other
service to be provided by Landlord, to show said Space to prospective purchasers
or tenants, or to alter or repair the Space, all without being deemed guilty of
an eviction of Tenant and without abatement of Costs, and may for that purpose
erect scaffolding and any other necessary structures where reasonably required
by the character of the work to be performed; provided that in all cases (but
subject to the terms of the Lease), (i) at the request of Tenant, a
representative may accompany Landlord and its agents; and (ii) the business of
Tenant shall be interfered with as little as is reasonably practicable. Tenant
hereby waives any claim for damages or any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Space, and any other loss occasioned thereby. Tenant shall at all times take
all actions required in order for VIA comply with the terms of the Lease, and
the Tenant shall not take any action which would be in violation of the terms of
the Lease.

 

 

E.

Tenant shall indemnify, hold harmless from and defend VIA and its employees,
officers, directors and agents (each a “Via Party”) against any and all claims,
losses, costs, damages, expenses and liabilities, including without limitation
reasonable attorneys’ fees, for any injury or damage whatsoever to the extent
such injury or damage have been caused by any act, neglect, fault or omission of
Tenant, its agents, servants, employees or invitees, other than to the extent of
the fraud, gross negligence or willful misconduct of VIA or its agents,
servants, employees or invitees. This indemnity shall not require any payment by
any VIA Party as condition precedent to recovery. In addition, if any person not
a party to this Agreement shall institute any other type of action against
Tenant in which VIA or any Via Party shall be made a party defendant, Tenant
shall indemnify, hold harmless from and defend VIA and each Via Party from all
liabilities and costs by reason thereof.

 

 

F.

VIA shall indemnify, hold harmless from and defend Tenant and its employees,
officers, directors and agents (each a “Tenant Party”) against any and all
claims, losses, costs, damages, expenses and liabilities, including without
limitation reasonable attorneys’ fees, for any injury or damage whatsoever to
the extent such injury or damage have been caused by any act, neglect, fault or
omission of VIA, its agents, servants, employees or invitees, other than to the
extent of the fraud, gross negligence or

 

1

--------------------------------------------------------------------------------


 

 

willful misconduct of Tenant or its agents, servants, employees or invitees. 
This indemnity shall not require any payment by any Tenant Party as condition
precedent to recovery.  In addition, if any person not a party to this Agreement
shall institute any other type of action against VIA in which any Tenant Party
shall be made a party defendant, VIA shall indemnify, hold harmless from and
defend Tenant and each Tenant Party from all liabilities and costs by reason
thereof.

 

 

G.

Tenant hereby agrees to maintain in full force and effect at all times during
the term of this Agreement, at its own expense, for the protection of VIA and
Tenant as their interests may appear, policies of insurance issued by a
responsible carrier or carrier licensed in California and also having a
policyholder’s rating of not less than A- in the most recent edition of Best’s
Insurance Reports which afford the following coverage, together with any
coverage required of the tenant under the Lease:

 

(1)

Worker’s Compensation

Statutory

 

Employer’s Liability

Not less than $250,000

 

 

(2)

Comprehensive General Liability Insurance including Blanket Contractual
Liability Broad Form Property Damage, Personal Injury Completed Operations,
Products Liability, Fire Damage: Not less than $500,000 Combined Single Limit
for both bodily injury and property damage

 

H.

This agreement shall commence on the Effective Date and shall continue for a
period of one (1) year (“Term”) unless terminated by either party in accordance
with Section I below.

 

 

I.

VIA and Tenant agree that either party may terminate this Agreement to share
Space upon 30 days advance written notice. Upon notice of termination Tenant
shall pay VIA all Costs and pro-rated Costs owed up until the date of vacating
the space, as specified in the written notice of termination. If Tenant holds
over after the expiration or sooner termination hereof without the express
written consent of VIA, Tenant will become a tenant at sufferance only at two
times the Cost due hereunder and shall be prorated on a daily basis according to
the number of days contained in the month that such expiration or earlier
termination takes place, and otherwise upon the terms, covenants and conditions
herein specified, so far as applicable. Acceptance by VIA of Costs after such
expiration or earlier termination shall not constitute a consent to a holdover
hereunder or result in a renewal. The foregoing provisions of this paragraph are
in addition to and do not affect VIA’s rights of re-entry or any other rights of
VIA hereunder or as otherwise provided by law.

 

 

J.

On the expiration or the sooner termination hereof, Tenant shall peaceably
surrender the Space broom clean, in good order, condition and repair, ordinary
wear and tear excepted. On or before the last day of the Term or the sooner
termination hereof, Tenant shall at its own expense remove its trade fixtures,
signs and other personal property from the Space. Any property not removed shall
be deemed abandoned and my either be retained by VIA as its property, or
disposed of, without accountability and at Tenant’s expense, in such a manner as
VIA may determine. If the Space is not surrendered at the end of the Term or the
sooner termination, Tenant shall indemnify VIA against loss or liability
resulting from delay by Tenant in so surrendering the Space. Tenant shall
promptly surrender all keys to VIA. Tenant’s covenants hereunder shall survive
expiration or termination of this Agreement.

 

 

K.

It is understood that during the course of this Agreement, Tenant and its agents
or employees may be exposed to data and information which is confidential and
proprietary to VIA. All such data and information (scientific or business)
including, without limitation, data, reports, know-how and materials
(hereinafter “VIA Confidential Information”) written or verbal, tangible or
intangible, made available, disclosed, or otherwise made known to Tenant and its
agents or employees as a result of this Agreement, or the circumstances
contemplated hereby, shall be considered confidential and shall be considered
the sole property of VIA. It is also understood that during the course of this
Agreement, VIA and its agents or employees may be exposed to data and
information (scientific or business) which is confidential and proprietary to
Tenant, or which Tenant may disclose to VIA in connection with this Agreement or
circumstances contemplated thereby, including, without limitation, Tenant’s
proprietary and confidential information, trade secrets and know-how which may
include information, data and strategies relating to research and development,
preclinical and clinical programs/studies, product and business development,
financial information, manufacturing and third-party relationships (hereinafter
“Tenant Confidential Information”), whether written or verbal, tangible or
intangible, made available, disclosed or otherwise made known to VIA and its
agents or employees, and VIA agrees that such Tenant Confidential Information is
the sole property of Tenant. Together, the Tenant Confidential Information and
the VIA Confidential Information may also be hereinafter referred to as
“Confidential Information”. The Confidential Information shall be used by the
receiving party and its agents and employees only for purposes of performing the
receiving party’s obligations hereunder. All Confidential Information disclosed
shall remain the exclusive property of the disclosing party. Each party agrees
that it will not reveal, use, publish or otherwise disclose the

 

2

--------------------------------------------------------------------------------


 

 

Confidential Information of the other party to any third party without the prior
written consent of the disclosing party. Each party agrees that it will not
disclose the terms of this Agreement to any third party without the written
consent of the other party, which shall not unreasonably be withheld. These
obligations of confidentiality and nondisclosure shall remain in effect for a
period of ten (10) years after the expiration or earlier termination of this
Agreement. The foregoing obligations shall not apply to Confidential Information
to the extent that it: (a) is or becomes generally available to the public other
than as a result of a disclosure by the receiving party; (b) becomes available
to the receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or (d) is required by law, regulation, subpoena, government order or
judicial order to be disclosed, provided the disclosing party promptly notify
the other party upon such request for disclosure and prior to such disclosure to
permit that party to oppose same by appropriate legal action.

 

 

L.

Neither party may assign any of its rights or obligations under this Agreement
to any party without the express, written consent of the other party, except in
connection with a merger, reorganization or sale of substantially all of its
assets, or similar transaction.

 

 

M.

This Agreement contains the entire understanding of the parties with respect to
the subject matter herein, and supersedes all previous oral or written
agreements, negotiations and discussions. Any modifications to the provisions
herein must be in writing and signed by the parties.

 

 

N.

This Agreement shall be governed by and construed pursuant to the laws of the
State of California.

 

VIA Pharmaceuticals, Inc.

Poniard Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

/s/ Lawrence K. Cohen

 

By:

/s/ Ronald A Martell

 

 

 

 

 

Lawrence K. Cohen

 

Ronald A. Martell

 

 

 

 

 

President and CEO

 

President and CEO

 

 

 

 

Date:

August 20, 2010

Date:

August 20, 2010

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Cost Sharing

 

1. Tenant shall share costs of actual offices occupied based on 1,544 square
footage of offices compared to total office square footage of 8,180 square feet.
Calculation of current actual monthly expense, and the current calculated
monthly shared cost has been provided to Tenant, and aggregates $5241.00 per
month.

 

2. Costs include use of shared conference room at no additional charge, costs of
reasonable telephone charges, supplies, etc.

 

3. No Security Deposit will be required of Tenant related to occupancy of space.

 

4. VIA will coordinate with Tenant and IT support personnel for both VIA and
Tenant to provide information technology support coordination.  Tenant and VIA
agree that VIA will facilitate independent access to printing without any access
to VIA’s network. Any required hardware / software support will be coordinated
and will not be incurred without prior written approval of Tenant, with such
costs to be strictly limited to actual out of pocket costs incurred by VIA. 
Tenant shall allowed unlimited access to the server room for installation,
maintenance, etc. and may install one separate rack in such room for Tenant’s
equipment, etc.

 

5. Tenant will reimburse VIA $680 on the first of each month for two parking
stalls at $340 each.

 

--------------------------------------------------------------------------------